The opinion of the Court was delivered by
Blanchard, J.
The cause of action herein is identical with that set forth in plaintiff’s petition in the ease entitled The Police Jury of the Parish of Avoyelles vs. The Corporation of Mansura, No. 14,323 of the docket of this Court, a decision in which, favorable to plaintiff, is this day handed down.
*216Here, an exception of no cause of action was sustained by the trial Judge and the suit dismissed.
The opinion of this Court in the case mentioned above negatives the conclusions of law thus arrived at, and for the reasons there assigned the judgment herein must be reversed and the cause remanded.
It is, therefore, ordered that the judgment appealed from be annulled, avoided and reversed, and it is now adjudged and decreed that this cause be remanded with instructions to reinstate the same on the docket of the court a qua for further proceedings according to law, costs of appeal and those of the lower court pertaining to the exception filed, and trial thereof, be borne by defendant and appellee.
BREaux and Monroe, JJ., dissent.